

117 HR 2694 : Criminal Judicial Administration Act of 2021
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2694IN THE SENATE OF THE UNITED STATESJune 24, 2021 Received; read twice and referred to the Committee on the JudiciaryAN ACTTo amend title 18, United States Code, to provide for transportation and subsistence for criminal justice defendants, and for other purposes.1.Short titleThis Act may be cited as the Criminal Judicial Administration Act of 2021.2.Transportation and subsistence for criminal justice act defendantsSection 4285 of title 18, United States Code, is amended in the first sentence—(1)by striking when the interests of justice would be served thereby and the United States judge or magistrate judge is satisfied, after appropriate inquiry, that the defendant is financially unable to provide the necessary transportation to appear before the required court on his own and inserting when the United States judge or magistrate judge is satisfied that the defendant is indigent based on appointment of counsel pursuant to section 3006A, or, after appropriate inquiry, that the defendant is financially unable to provide necessary transportation on his own; (2)by striking to the place where his appearance is required, and inserting (1) to the place where each appearance is required and (2) to return to the place of the person’s arrest or bona fide residence,; and(3)by striking to his destination, and inserting which includes money for both lodging and food, during travel to the person’s destination and during any proceeding at which the person’s appearance is required.3.Effective use of magistrate judges to decide postjudgment motionsSection 3401 of title 18, United States Code, is amended—(1)in subsection (b)—(A)in the second sentence, by striking and after trial, judgment,;(B)in the second sentence, by inserting , and rulings on all post-judgment motions after sentencing;(C)in the third sentence, by striking and after trial, judgment,; and(D)in the third sentence, by inserting , and rulings on all post-judgment motions after sentencing;(2)in subsection (c), by striking , with the approval of a judge of the district court,; and(3)by inserting after subsection (i) the following:(j)A magistrate judge who exercises trial jurisdiction under this section, in either a petty offense case or a misdemeanor case in which the defendant has consented to a magistrate judge, may also rule on all post-judgment motions in that case, including but not limited to petitions for writs of habeas corpus, writs of coram nobis, motions to vacate a sentence under section 2255 of title 28, and motions related to mental competency under chapter 313 of this title..Passed the House of Representatives June 23, 2021.Cheryl L. Johnson,Clerk